Exhibit 10.6

 

JOINDER TO THE REGISTRATION RIGHTS AGREEMENT

THIS JOINDER to the Registration Rights Agreement, dated as of December 20,
2004, (the “Agreement”), by and among (i) Virgin River Casino Corporation, a
Nevada corporation (“Virgin River”), RBG, LLC, a Nevada limited-liability
company (“RBG”), and B & B B, Inc., a Nevada corporation (“B&BB”, and
collectively with Virgin River and RBG, the “Issuers”), (ii) Casablanca Resorts,
LLC, a Nevada limited-liability company, Oasis Interval Ownership LLC, a Nevada
limited-liability company, Oasis Recreational Properties, Inc., a Nevada
corporation, and Oasis Interval Management LLC, a Nevada limited-liability
company (the “Guarantors”), and (v) Jefferies & Company, Inc. (the “Initial
Purchaser”) (this “Joinder”) is made and entered into as of December 31, 2006 by
Black Gaming, LLC, a Nevada limited-liability company, the parent holding
company of the Issuers (the “Guaranteeing Parent”) and R. Black, Inc., a Nevada
corporation, a subsidiary of the Issuers (the “Guaranteeing Subsidiary”) for the
benefit of the holders of the Notes.  Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Agreement.

WHEREAS, the Guaranteeing Parent and Guaranteeing Subsidiary have agreed to
guarantee certain notes issued by the Issuers (the “Notes”) and pursuant to the
indentures for the Notes, guarantors are required to become a party to the
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

1.            AGREEMENT TO BE BOUND BY TERMS OF AGREEMENT.  Guaranteeing Parent
and Guaranteeing Subsidiary hereby agree that upon execution of this Joinder,
each shall become a party to the Agreement and shall be fully bound by, and
subject to, all of the covenants, terms and conditions of the Agreement as
though an original party thereto and shall be deemed a Guarantor for all
purposes thereof.

2.            SUCCESSORS AND ASSIGNS.  Except as otherwise provided herein, this
Joinder shall bind and inure to the benefit of and be enforceable by the Initial
Purchaser on behalf of the holders of the Notes and its successors and assigns
and the Guaranteeing Parent and the Guaranteeing Subsidiary and the respective
successors and assigns of each of them, in accordance with the terms and
conditions of the Agreement.

3.            COUNTERPARTS.  This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.

[signature page follows]


--------------------------------------------------------------------------------


 

Guaranteeing Parent:

 

 

 

 

 

Black Gaming, LLC

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

 

Name: Robert R. Black, Sr.

 

 

Title: Manager

 

 

 

Guaranteeing Subsidiary:

 

 

 

R. Black, Inc.

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

 

Name: Robert R. Black, Sr.

 

 

Title: President

 

2


--------------------------------------------------------------------------------